Citation Nr: 1137446	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-10 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for hepatitis. 

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include a panic disorder, depression, and anxiety.

7.  Entitlement to service connection for a heart disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had verified active duty training from July 25, 1979, to November 9, 1979, and from April 8, 1988, to April 10, 1988, with additional service in the Alabama Army National Guard and the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

While the RO characterized the sixth issue on appeal as entitlement to service connection for a panic disorder, a review of the record indicates that the Veteran has also been diagnosed with and treated for depression and anxiety.  He has not filed separate claims with respect to those disorders.  Nevertheless, under current law, claims for service connection for one psychiatric disorder effectively encompass claims for service connection for all such disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's multiple diagnosed psychiatric disorders are encompassed within his current service connection claim, as shown on the title page of this decision.  

During the pendency of this appeal, the Veteran has submitted a copy of a Social Security Administration (SSA) award letter indicating that he has been granted disability benefits due, in part, to his left knee, psychiatric, and heart disorders.  The Veteran is not currently service-connected for any of those disorders.  Nevertheless, in light of the actions taken below, the Board interprets the Veteran's assertions as raising an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  Additionally, the record shows that the Veteran appears to have raised a new claim of entitlement to service connection for tinnitus.  As the Veteran's TDIU and tinnitus claims have not been developed for appellate review, they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's claims.

The Veteran contends that he currently suffers from vision and hearing loss, hepatitis, and left knee, bilateral foot, heart, and acquired psychiatric disorders, all of which had their onset during his periods of qualifying active service in the Alabama Army National Guard and Army Reserves.  

First, with respect to the Veteran's eye disorder claim, the medical evidence of record reflects, and he does not dispute, that he has been diagnosed with a refractive error.  Such a condition is not considered a disease or injury within the meaning of VA's governing laws and regulations.  38 C.F.R. § 3.303(c) (2011).  Moreover, in the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including astigmatism and myopia, even if visual acuity decreased in service, as refractive error of the eye is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  Accordingly, such a disorder cannot be service-connected, absent evidence of aggravation by a superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9 (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000). 

In this case, the Veteran effectively contends that he incurred a superimposed eye disease or injury during a period of qualifying active service.  Specifically, he asserts that he was exposed to visual trauma, without the aid of eye protection, while participating in live fire training exercises as an armor officer.  The Veteran also claims those exercises were productive of acoustic trauma, which resulted in his current hearing loss.  While he acknowledges that hearing protection generally was provided during those exercises, he maintains that hearing protection was not always available.  The Veteran further contends that he incurred additional hearing loss as a passenger in open-air rotary-engine aircraft.

As for the etiology of his hepatitis, the Veteran claims that he contracted that disease during the first week of February 1985, when he was serving in support of Operation Kindle Liberty in Panama.  More specifically, the Veteran contends that, during that period of active duty training, he was housed in unsanitary barracks, which caused him to become ill immediately upon returning to the United States.  The Veteran further asserts that, in March 1985, he sought private medical treatment for his symptoms and was assessed as having a low grade form of hepatitis.  While he acknowledges that this condition remained largely asymptomatic for the next 14 years, he asserts that a medical provider "made an issue of it" during his Reserve Quadrennial physical examination in February 1999.

Next, turning to the orthopedic disorders, the Veteran asserts that he injured his left knee while skiing in April 1988, during a period of active duty training.  He further contends that, while he initially underwent a conservative course of treatment for that injury, his knee symptoms persisted and ultimately required arthroscopic surgery in November 1988.  Even after that procedure, the Veteran now maintains, he continued to experience significant left knee pain.  In addition to left knee problems, the Veteran claims to have developed arthritic symptoms in his left foot following his April 1988 surgery.  He further contends that his left foot discomfort caused him to place the majority of his standing weight on his right lower extremity, which ultimately led to the development of chronic bilateral foot pain.  

Finally, with respect to his acquired psychiatric and heart disorders, the Veteran asserts that, during his initial period of active duty training in October 1979, he was afforded a physical in which he complained of chest pains.  The Veteran now contends that condition was an early symptom of the panic disorder and heart problems with which he was later assessed.  He adds that his panic disorder was first diagnosed in spring 1985, after he reported to a private medical clinic with complaints of chest pain, shortness of breath, and dizziness.  At that time, the Veteran further maintains, he was prescribed a mood altering drug, which he continued to take throughout the remainder of his Reserve service.  Additionally, the Veteran contends that, on subsequent Army Reserve Quadrennial physicals conducted in 1994 and 1999, he complained of chest pains and heart palpitations, and was told that those symptoms were attributable to his panic attacks.  The Veteran also alleges that, while additional in-service testing was scheduled to determine the etiology of his symptoms, that testing was never administered.  He further asserts that the lack of proper in-service treatment for his cardiovascular symptoms contributed to the onset of a significant myocardial infarction in January 2001, less than 90 days after his retirement from the Reserves.

In view of the Veteran's contentions, the Board observes that the provisions pertaining to active duty training and inactive duty training are applicable to his claim.  Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & 2011); 38 C.F.R. § 3.6(a), (d) (2011).  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active duty training, or from injury incurred or aggravated during inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2011).  However, the presumptions do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In this case, the Veteran does not have any service outside of the Army National Guard and Reserves.  Thus, in order to qualify for service connection for the above disabilities, the record must establish that it is at least as likely as not that he became disabled due to a disease or injury incurred or aggravated during active duty training or an injury incurred or aggravated during inactive duty training.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).  However, it does not appear that all of the dates of the Veteran's active duty and inactive duty training have yet been verified.  The record shows that the RO requested information regarding his dates of qualifying active service from the National Personnel Records Center (NPRC).  A December 2005 response from the NPRC indicates that the Veteran served on active duty training in the Army National Guard from July 25, 1979, to November 9, 1979.  Additionally, the Veteran's Reserve service medical records confirm that he was treated for a left knee injury during a period of active duty training from April 8, 1988, to April 10, 1988.  However, the Veteran contends that he had many additional periods of qualifying service throughout his three-decade-long career in the National Guard and Reserves.  In support of that contention, he has submitted his own personal copies of service records, which show that he was ordered to active duty status in Panama during the period from February 2, 1985, to February 7, 1985, when he reportedly incurred hepatitis.  In light of that evidence of a window of active duty training, which the NPRC has not yet verified, and the Veteran's contentions of additional unverified periods of qualifying active service, the Board finds that further efforts are needed to confirm his dates of active duty training and inactive duty training.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

Further efforts are also needed to obtain pertinent personnel records.  The Board acknowledges that the Veteran's claims folder includes a record of his principal duty assignments in the Army National Guard and Reserves, dated from April 1978 to November 2000.  However, his complete service personnel file does not yet appear to have been obtained.  The Board observes that file could prove helpful in confirming several of the Veteran's alleged line-of-duty injuries, such as his exposure to visual and acoustic trauma during live weapons fire and aircraft exercises, which are pivotal to his claims.  Accordingly, the Board finds that, on remand, the Veteran's complete personnel file for his periods of service in the Army National Guard and Reserves should be obtained.

In addition to personnel records, pertinent SSA records appear to be outstanding.  The record shows that the Veteran has submitted a copy of a March 2010 SSA decision showing that he was awarded benefits, effective August 10, 2005, due to the disabling effects of osteoarthritis, rheumatoid arthritis, depression, anxiety, post-myocardial infarction coronary artery disease, and chronic obstructive pulmonary disease.  However, the medical records upon which that decision was predicated have not been associated with his claims folder.  As those outstanding SSA medical records may contain information pertinent to the Veteran's left knee, bilateral foot, acquired psychiatric, and heart disorder claims, such records should be obtained on remand.  38 C.F.R. § 3.201(a) (2010); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the Board finds that a remand is also warranted in order to provide the Veteran with medical examinations in support of his claims.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Veteran has provided competent lay statements regarding his exposure to visual and acoustic trauma and his left knee injury, all of which are within the realm of his personal experience.  Hensley v. Brown, 5 Vet. App. 155 (1993); Layno v. Brown, 6 Vet. App. 465 (1994).  He has also provided a competent and detailed account of symptoms, including vision and hearing loss, general feelings of malaise, knee and bilateral foot pain, panic attacks, chest pain, and heart palpitations, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Moreover, the Board considers it significant that the Veteran's reported history of worsening hearing loss is supported by his medical records.  Specifically, those records show that, on a February 1978 National Guard qualifying examination and a August 1979 examination, conducted while he was on active duty training, the Veteran exhibited some degree of hearing loss, which was not considering disabling pursuant to VA standards.  However, a subsequent examination conducted in February 1999 revealed left ear hearing loss that qualified as disabling under VA's governing laws and regulations.  38 C.F.R. § 4.85 (2010).

Additionally, the Board is mindful that the Veteran's assertions regarding the onset of his hepatitis are also supported by his medical records, which show that he was assessed with that disease by a private physician in March 1988 and again on his Reserve Quadrennial physical examination in February 1999.  However, the Board observes that a March 1999 letter from the Veteran's treating physician noted that the symptoms shown in 1988 might have been indicative of acute liver condition, other than hepatitis, which subsequently resolved.  Additionally, that physician noted that the Veteran currently exhibited normal liver functions.

Next, the Board observes that the Veteran's account of a left knee injury has been expressly corroborated by his Reserve service medical records, which confirm that he sprained his left knee in April 1988 and underwent arthroscopic surgery in November of that year.  Those records also show that the Veteran was treated for a panic disorder and related mental health symptoms and that he repeatedly complained of chest pains and heart palpitations.

Significantly, the Veteran has not yet undergone a VA examination with respect to any of his claims.  Thus, it remains unclear whether he currently suffers from any eye disorder, hearing loss, hepatitis, or left knee, bilateral foot, or acquired psychiatric disorders that were caused or aggravated by any periods of active duty or inactive duty training.  While mindful of the Veteran's own assertions in this regard, the Board observes that, as a lay person, he has not been shown to have the requisite clinical expertise to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board finds that, on remand, he should be afforded VA examinations to address the etiology of each of disorders at issue in this appeal.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Contact the United States Army Personnel Center, or any other appropriate service department office, and request verification of the specific dates of the Veteran's qualifying active service, to include all periods of active and inactive duty training in the Army National Guard and Reserves, from April 1978 to November 2000.  A copy of the Veteran's entire personnel file should also be requested and obtained.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), should be entered if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, the Veteran should also be provided with appropriate notice under 38 C.F.R. § 3.159(c), and given an opportunity to respond.

2.  Obtain and associate with the claims folder a complete copy of the Veteran's Social Security Administration records.

3.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of any current eye disorder.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All appropriate tests, including a vision examination, should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's assertions of visual trauma incurred while performing live weapons training exercises during active duty training the Army National Guard and Reserves.  Additionally, the examiner should consider the Veteran's Reserve service medical records, showing that he has been assessed with refractive error.  Finally, the examiner should consider any evidence of a continuity of vision loss or related eye problems since one or more of his periods of qualifying active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:  

a)  Diagnose any current eye disorder.

b)  State whether any diagnosed eye disorder constitutes a refractive error of the eye or other congenital or developmental defect.

c)  If any diagnosed eye disorder is a refractive error of the eye or a congenital or developmental defect, state whether it is at least as likely as not (50 percent probability or greater) that the disability was aggravated (increased in severity beyond the natural progression of the disorder) during a period of qualifying active service or that there was a superimposed injury during such a period of service.
 
d)  If any diagnosed eye disorder is not a congenital or developmental defect, state whether it is at least as likely as not (50 percent probability or greater) that the disability was incurred in or aggravated during a period of qualifying active service.  

4.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the etiology of any current hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All appropriate tests, including an audiological evaluation, should be conducted.  Moreover, that evaluation must be conducted by a licensed audiologist and include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's assertions of acoustic trauma, incurred while performing live weapons training exercises and riding in an open-air rotary-engine aircraft during one or more periods of qualifying active service in the Army National Guard and Reserves.  Additionally, the examiner should consider the Veteran's Army National Guard and Reserve service medical records, showing that he exhibited some degree of hearing loss as early as 1978 and 1979 and thereafter developed hearing problems that qualified as disabling under VA standards prior to his retirement from the Reserves.  The examiner should also consider the Veteran's assertions regarding a continuity of hearing loss symptoms since his periods of qualifying active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:  

a)  State whether the Veteran currently has left ear, right ear, or bilateral hearing loss, and what type of hearing loss is shown.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ear, left ear, or bilateral hearing loss was caused or aggravated by acoustic trauma incurred during live weapons training exercises or while riding in an open-air rotary-engine aircraft during one or more of the Veteran's qualifying periods of active service.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ear, left ear, or bilateral hearing loss was caused or aggravated by any other aspect of the Veteran's qualifying active service.  

5.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the etiology of any current hepatitis.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's assertions of contracting hepatitis while on active duty training in Panama during the first week of February 1985.  Additionally, the examiner should consider the March 1985 and March 1999 statements from the Veteran's private treating provider, noting an assessment of hepatitis that was later called into question, and the February 1999 Reserve Quadrennial physical examination report, noting a history of that disease.  The examiner should also consider any other evidence of record regarding a continuity of hepatitis symptoms since one or more of the Veteran's periods of qualifying active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:  

a)  State whether the Veteran currently meets the criteria for a diagnosis of hepatitis and if so, what type of hepatitis.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current hepatitis was caused or aggravated by the Veteran's February 1985 period of active duty training in Panama, when he was reportedly housed in unsanitary barracks.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current hepatitis disorder was caused or aggravated by any other aspect of his qualifying active service.

6.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the etiology of any current left knee or bilateral foot disorder.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's documented April 1988 left knee injury, incurred during a period of active duty training, and his ensuing November 1988 left knee arthroscopy.  The examiner should also consider the Veteran's subsequent reports of chronic left knee and foot pain, and his account of developing a right foot disorder through overuse of that lower extremity.  Additionally, the VA examiner should consider the SSA records, showing diagnoses of and treatment for both osteoarthritis and rheumatoid arthritis.  Finally, the examiner should consider any evidence of record regarding a continuity of left knee and bilateral foot symptoms since one or more of the Veteran's periods of qualifying active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:  

a)  Diagnose all current left knee disorders.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current left knee disorder was caused or aggravated by the Veteran's April 1988 line-of-duty skiing injury, which necessitated his November 1988 left knee arthroscopy.  

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current left knee disorder was caused or aggravated by any other aspect of the Veteran's qualifying active service.  

d)  Diagnose all current left and right foot disorders.

e)  State whether it is at least as likely as not (50 percent or greater probability) that any current left foot disorder was caused or aggravated by the Veteran's April 1988 line-of-duty skiing injury, which necessitated his November 1988 left knee arthroscopy.  

f)  State whether it is at least as likely as not (50 percent or greater probability) that any current left foot disorder was caused or aggravated by any other aspect of the Veteran's qualifying active service.  

g)  State whether it is at least as likely as not (50 percent or greater probability) that any current right foot disorder was caused or aggravated by any left foot disorder that has been determined to be etiologically related to the Veteran's qualifying active service.   

h)  State whether it is at least as likely as not (50 percent or greater probability) that any current right foot disorder was caused or aggravated by any other aspect of the Veteran's qualifying active service.  

7.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the etiology of any current acquired psychiatric disorder.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's complaints of heart palpitations, documented in his National Guard and Reserve service medical records, his 1985 diagnosis of a panic disorder, and his subsequent treatment for that condition and related mental health problems.  Additionally, the VA examiner should consider the SSA records showing that he has been awarded disability for multiple disorders, including panic disorder, depression, and anxiety.  Finally, the examiner should consider any evidence of record regarding a continuity of mental health symptoms since one or more of the Veteran's periods of qualifying active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:  

a)  Diagnose all current acquired psychiatric disorders.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder was caused or aggravated by any of the Veteran's periods of qualifying active service, including any heart palpitations or other symptoms of panic disorder shown therein. 

8.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the etiology of any current heart disorder.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's recurrent complaints of heart palpitations and chest pains, documented in his National Guard and Reserve service medical records, and his treatment for a myocardial infarction in January 2001, less than 90 days after his retirement from the Reserves.  Additionally, the VA examiner should consider the SSA records showing that he has been awarded disability compensation for multiple disorders, including post-myocardial infarction coronary artery disease and chronic obstructive pulmonary disease.  Finally, the examiner should consider any evidence of record regarding a continuity of heart symptoms since one or more of the Veteran's periods of qualifying active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:  

a)  Diagnose all current heart disorders.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current heart disorder was caused or aggravated by any of the Veteran's periods of qualifying active service, including any heart palpitations, chest pains, or other symptoms of cardiovascular disease shown therein. 

9.  Then, readjudicate the claims.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

